AMENDMENT AND TERMINATION AGREEMENT

 

Exhibit 10.1

 

*** Denotes certain parts that have not been disclosed and have been filed
separately with the Secretary, Securities and Exchange Commission, and is
subject to a confidential treatment request pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934.

 

This amendment and termination agreement (this “Agreement”) is dated effective
July 6, 2007 (the “Effective Date”), and is between FS SUBPARTICIPATION #1 GP,
LLC, a Texas limited liability company (“FSS #1 GP”), FS SUBPARTICIPATION #1,
L.P., a Texas limited partnership (the “FSS#1”), WILDES EXPLORATION, LLC, a
Texas limited liability company (“Wildes Exploration”), and PRIMEGEN ENERGY
CORPORATION, a Nevada corporation (formerly known as Maysia Resources
Corporation) (“PrimeGen”).

 

FSS#1 GP is the general partner, and PrimeGen and Wildes Exploration are limited
partners, of FSS#1 (collectively, the “Partners”). The Partners are party to an
Instrument of Accession and Amendment dated effective November 2, 2006, a copy
of which is attached to Schedule A to this Agreement (the “Instrument”).
Pursuant to the Instrument, PrimeGen acceded to, and the parties amended, the
terms of the Limited Partnership Agreement of FSS#1 dated July 14, 2006 (the
“LPA”). The LPA, as amended by the Instrument (together, the “Amended LPA”),
also evidences the terms of FSS#1’s subparticipation (the “Subparticipation”) in
Wildes Exploration’s participation (the “Participation”) with One TEC, LLC, a
Texas limited liability company (“One TEC”), pursuant to a Participation
Agreement (Van Buren, Stone and Cleburne Counties, Arkansas) dated October 5,
2005, a Participation Agreement (Pearson AMI – Cleburne and Stone Counties,
Arkansas) dated January 31, 2006, and addenda attached to such agreements and
transmitted to Wildes Exploration by One TEC on February 28, 2006. PrimeGen
desires to terminate its obligations to FSS#1 under the Amended LPA, and FSS#1
its obligations to Wildes Exploration under the Subparticipation, and FSS#1 and
Wildes Exploration wish to accept, respectively, such terminations, all on the
terms and subject to the conditions set forth in this Agreement. The parties
therefore agree as follows:

 

 

1.

Each term appearing in this Agreement with initial capitalization and not
defined in this Agreement shall have the meaning ascribed to it in the Amended
LPA.

 

 

2.

The transactions contemplated by Agreement shall be consummated (the “Closing”)
through legal counsel for Wildes Exploration, Kessler Collins, P.C., 2100 Ross
Avenue, Dallas, Texas 75201, on or before August 3, 2007, at 5:00 p.m. Western
time, or on such other date, or at such other time or place, as may be agreed
upon by the parties in writing (the “Closing Date”).

 

 

3.

The Closing shall consist of the following concurrent transactions, which the
parties agree shall be deemed to have occurred in the order set forth in this
Section:

 

 

AMENDMENT AND TERMINATION AGREEMENT — Page 1

CW1318097.1

 


--------------------------------------------------------------------------------



 

 

 

(a)

FSS#1 shall settle the Subparticipation by agreeing to accept an amount of cash
(the “Subparticipation Settlement Amount”) from Wildes Exploration at Closing
equal to a return of all Capital Contributions made by PrimeGen to FSS#1 in
respect of Subparticipation Payments, True-Up Payments and Subparticipation
Obligations (“Investment Capital”) plus 85% of Acreage Net Proceeds (as that
term is defined in this Agreement). The term “Acreage Net Proceeds” means a sum
obtained by multiplying $*** per net acre of leasehold interest that Wildes
Exploration is actually entitled to under the Participation (the “Leasehold
Entitlement”) and subtracting from such sum the amount of Investment Capital and
any past-due Capital Contributions in respect of Management Fees (“Management
Fee Arreage”). The Leasehold Entitlement is presently estimated to approximate
*** net acres. The Subparticipation Settlement Amount shall be determined no
later than three business days prior to Closing, with the amount of Leasehold
Entitlement being determined from lease and title records and reports from the
Participation, and the amount of Investment Capital and Management Fee Arreage
from the books and records of FSS#1, which shall be furnished by Wildes
Exploration and FSS#1 GP respectively. Upon receipt of the Subparticipation
Settlement Amount, the Subparticipation between FSS#1 shall be terminated, and
the Subparticipation Settlement Amount shall be considered an item of income,
gain or credit, as applicable, allocable to the Class A Property of FSS#1, and
thus the Class A Limited Partner of FSS#1, PrimeGen.

 

 

(b)

Anything to the contrary in the Amended LPA notwithstanding, FSS#1 agrees to
distribute to PrimeGen at Closing, as the Class A Limited Partner of FSS#1, 100%
of the Subparticipation Settlement Amount (the “Final Distribution”). Upon
receipt of the Final Distribution: (i) PrimeGen shall be deemed to have
withdrawn from FSS#1 and shall no longer be a Partner in FSS#1, or have any
further entitlements or rights with respect to, or interest in FSS#1, including
the Class A Interest, or commitments or obligations to FSS#1 except as provided
by this Agreement, including in respect of Capital Contributions; and (ii) FSS#1
GP and Wildes Exploration may continue the business of FSS#1 or FSS#1 GP may
file a certificate of termination for FSS#1with the Secretary of State for the
State of Texas, as determined in the sole discretion of FSS#1 GP.

 

 

(c)

The parties desire at Closing to compromise and settle any and all claims,
demands or suits, known or unknown, fixed or contingent, liquidated or
unliquidated, actual or potential, as of the Closing Date, arising from or
related to the events and transactions which are the subject this Agreement, as
well as all other disputes and controversies between any party and another
party, including, without limitation, those that pertain in any way to the
Amended LPA, the Subparticipation, the Participation or the *** Transactions
(collectively, the “Claims”). Therefore, upon the Final Distribution (the
“Releases”): (i) each party is deemed to have irrevocably released and
discharged, and agreed to forever hold each other party harmless from any and
all Claims; (ii) FSS#1 and PrimeGen are deemed to have irrevocably released and
discharged, and agreed to

 

AMENDMENT AND TERMINATION AGREEMENT — Page 2

CW1318097.1

 


--------------------------------------------------------------------------------



 

forever hold the other harmless from any Capital Contribution or other
obligations under or in connection with the Amended LPA; and (iii) FSS#1 and
Wildes Exploration are deemed to have irrevocably released and discharged, and
agreed to forever hold the other harmless from any and all payment or other
obligations with respect to the Subparticipation. Anything to the contrary in
this Section 3(c) notwithstanding, the Releases shall not be construed to apply,
and shall not apply, to any consent, promise or obligation of the Parties
provided by this Agreement, and further shall not set aside or affect the
validity of the certificate of formation of FSS#1, the Amended LPA, the
Participation, or the *** Transactions. The Releases runs to the benefit of the
attorneys, agents, employees, officers, directors, shareholders, partners,
heirs, assigns, legal representatives, affiliates and related entities of the
parties, including, without limitation, from FSS#1 GP, FSS#1 and Wildes
Exploration to William S. Marshall, Clark Wilson LLP, and William L. MacDonald,
and from PrimeGen to Brian Wildes, Kessler Collins, P.C., Gary S. Kessler, Brad
D’Amico, One TEC, and *** (collectively, the “WE Affiliates”), and was given by
each party to the other in consideration of the transactions provided by Section
3(a) and (b). Upon the Final Distribution, PrimeGen is deemed to have covenanted
that it shall not, and agreed that it is the intention of this Agreement that it
shall not have standing to, bring or initiate any derivative action by FSS#1
against FSS#1 GP or the WE Affiliates, any action for an accounting from FSS#1,
FSS#1 GP or Wildes Exploration (collectively, the “FSS#1 Parties”) or to inspect
the records or books of, or undertake any other inspection, examination or
copying, with respect to the FSS#1 Parties.

 

 

4.

It is a condition precedent to the obligations of Wildes Exploration and FSS#1
provided by Section 3 that, on or before the Closing Date, Wildes Exploration
shall have: (a) ***; (b) ***; and (c) received from PrimeGen any legal opinion
or other documentation necessary, in the sole reasonable discretion of FSS#1 and
Wildes Exploration, to establish or evidence that the execution, delivery and
performance of this Agreement by PrimeGen has been duly and validly authorized
by all requisite corporate action.

 

 

5.

PrimeGen acknowledges and agrees that: (a) no WE Affiliates is making any
representation or warranty, expressed or implied, at law or in equity, in
respect Subparticipation, the Participation, or the *** Transactions, including
with respect to the nature or extent of the value of the Subparticipation, the
Participation, *** Transactions, the prospects of obtaining additional or other
financing for FSS#1 to meet its Subparticipation obligations, or the accuracy or
completeness of any information regarding the *** Transaction or in respect of
any other matter or thing whatsoever, the Final Distribution being intended to
be a resolution of PrimeGen’s inability to make any Capital Contributions or
otherwise meet its obligations or provide any funding to FSS#1, which PrimeGen
acknowledges and hereby represents it independently determined would
significantly devalue the Class A Limited Partner Interest; (b) PrimeGen
specifically disclaims that it is relying upon or has relied upon any such
representations or warranties and acknowledges and agrees that the FSS#1 Parties
specifically disclaimed and do hereby specifically disclaim any such other
representation or

 

AMENDMENT AND TERMINATION AGREEMENT — Page 3

CW1318097.1

 


--------------------------------------------------------------------------------



 

warranty made by any person or entity, including any of the WE Affiliates; (c)
PrimeGen is receiving the Final Distribution on a basis of permitting FSS#1 to
terminate the Subparticipation and allow Wildes Exploration to deal with the
Participation without reference to the Subparticipation and to achieve any
economic benefit that it might arrange or recover in respect of the
Participation, including with respect to the *** Transactions. The provisions of
this Section 5 were specifically bargained-for between PrimeGen and FSS#1
Parties, and were taken into account by PrimeGen and FSS#1 in arriving at the
amount of the Final Distribution.

 

 

6.

It is agreed and understood that this Agreement and its substance, including the
existence of *** and any related information, shall remain completely
confidential by and between PrimeGen and the FSS#1 Parties and shall not be
disclosed to any third parties except for PrimeGen’s attorneys, accountants,
bankers, and other professional advisors who must know about the terms of the
offer in order to render assistance to PrimeGen with respect to the transactions
contemplated by this Agreement, all of whom shall agree to be bound by this
confidentiality obligation. Because of the transactions that Wildes Exploration
will need to enter into and close to fund the Subparticipation Settlement
Amount, and thus the Final Distribution, PrimeGen agrees that it shall not
entertain any offer to sell, transfer or encumber the Class A Interest, or
directly or indirectly solicit or entertain any such offer or enter into any
negotiation or agreement that provides for any such disposition or encumbrance,
and hereby represents that the Class A Interest is not currently subject to any
such negotiation or agreement.

 

 

7.

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof. Except as otherwise provided by this Agreement, this
Agreement may not be modified, amended, terminated or assigned, except by a
written instrument signed by the parties. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas. The parties
hereby irrevocably submit to the exclusive jurisdiction of any state or federal
court sitting in Dallas County, Texas with respect to any dispute between them.
The parties mutually covenant and agree to execute any reasonable additional
documents and instruments and to do all other acts reasonably required to
effectuate the intents and purposes of this Agreement and to cooperate in any
winding down or termination of FSS#1. All covenants, warranties or
representations set forth in this Agreement shall survive the Closing. This
Agreement may be executed: (a) by facsimile, which shall be deemed an original;
and (b) in any number of counterparts or with counterpart signature pages, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. The parties consent to all of the provisions of this
Instrument.

 

[Signature Page Follows]

 

AMENDMENT AND TERMINATION AGREEMENT — Page 4

CW1318097.1

 


--------------------------------------------------------------------------------



 

 

[Signature Page to Instrument of Accession and Amendment]

 

The parties are signing this Instrument on the Effective Date.

 

PRIMEGEN ENERGY CORPORATION,

a Nevada corporation

 

 

By: /s/ William S. Marshall



Williams S. Marshall, Principal Executive Officer



 

 

 

AMENDMENT AND TERMINATION AGREEMENT — PrimeGen’s Signature Page

CW1318097.1

 


--------------------------------------------------------------------------------



 

 

WILDES EXPLORATION, LLC

a Texas limited liability company

 

 

By: /s/ Brian Wildes



Brian Wildes, Manager



 

 

FS SUBPARTICIPATION # 1 GP, LLC

a Texas limited liability company

 

By: WILDES EXPLORATION, LLC

a Texas limited liability company,

Its Member

 

 

 

By: /s/ Brian Wildes





Brian Wildes, Manager



 

 

FS SUBPARTICIPATION # 1, L.P.

a Texas limited partnership

 

By: FS SUBPARTICIPATION #1 GP, LLC



,

a Texas limited liability company,



Its General Partner



 

By: WILDES EXPLORATION, LLC,





Its Member



 

 

 

By: /s/ Brian Wildes





Brian Wildes, Manager



 

 

 

AMENDMENT AND TERMINATION AGREEMENT — FSS#1 Parties’ Signature Page

CW1318097.1

 

 

 